 


109 HR 3430 IH: To ensure by law the ability of the military service academies to include the offering of a voluntary, nondenominational prayer as an element of their activities.
U.S. House of Representatives
2005-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3430 
IN THE HOUSE OF REPRESENTATIVES 
 
July 26, 2005 
Mr. Jones of North Carolina (for himself and Ms. Bordallo) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To ensure by law the ability of the military service academies to include the offering of a voluntary, nondenominational prayer as an element of their activities. 
 
 
1.Prayer at military service academy activities 
(a)In generalThe superintendent of a service academy may have in effect such policy as the superintendent considers appropriate with respect to the offering of a voluntary, nondenominational prayer at an otherwise authorized activity of the academy, subject to such limitations as the Secretary of Defense may prescribe. 
(b)Service academiesFor purposes of this section, the term service academy means any of the following: 
(1)The United States Military Academy. 
(2)The United States Naval Academy. 
(3)The United States Air Force Academy. 
 
